DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 10-15 are currently pending and addressed below. 

Election/Restrictions
Applicant's election with traverse of Group 2, claims 10-15, drawn to a growing plant label in the reply filed on 07/06/2022 is acknowledged.  The traversal is on the ground(s) that (1) the examiner improperly applied the PCT standards for unity of invention as claim 1, which is directed to a method of making a growing plant label, and  claim 10, which is directed to a growing plant label, have a common special technical feature, which is a removable tag portion that is detachable from a fixable portion of the label, and that the examiner failed to consider the invention as a whole; and (2) the lack of unity restriction at the national phase contradicts the finding of unity of invention at the international phase.  With regard to grounds for traversal (1), this is not found persuasive because the examiner has considered the invention as a whole and found that the common special technical feature that applicant claims, i.e. a removable tag portion that is detachable from a fixable portion of the label, does not make a contribution over the prior art, e.g. Grosskopf et al. (US 6035568 A), as explained in the restriction mailed out on 05/06/2022. With regard to grounds for traversal (2), this is not found persuasive because an examiner can choose to restrict at the international phase or at the national phase; an examiner’s choice to not restrict at the international phase does not preclude a restriction by an examiner at the national phase if a lack of unity of invention is found. The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on 04/22/2021 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to because:
Fig. 5 is not present and all the reference numbers (100, 102, 104, 106, 108, 110, 112, 114, 116, 118, and 120) discussed in relation to Fig. 5 are not in any of the drawings
The claims specify a feature, i.e. “printed indicia on the second surface only on the detachable portion” (emphasis added), which is not shown in any of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “printed indicia on the second surface only on the detachable portion”. It is unclear what applicant means by the word “only” – is the indicia on the second surface and not the first surface of the detachable portion or is the printed indicia on the second surface of the detachable portion but not on the second surface of the fixed portion. Appropriate correction is required. For examination purposes, examiner interprets “printed indicia on the second surface only on the detachable portion” to be --printed indicia is on the second surface and not the first surface of the detachable portion--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Grosskopf et al. (US 6035568 A).
Claim 10, Grosskopf teaches a growing plant label comprising (Fig. 18 shows a label 800):
a substrate (ref. 810) having a first surface and an opposed second surface (Fig. 18 shows substrate 810 has a first surface and an opposed second surface);
a pressure sensitive adhesive layer on the second surface (ref. 804 and 854);
a fixable portion of the substrate (ref. 840) and a detachable portion of the substrate (ref. 850) defined by a score line (ref. 858) that enables the detachable portion to be detached from the fixable portion; and
an adhesive deadener (ref. 852) on the pressure sensitive adhesive layer of the detachable portion (Fig. 19A shows deadener on the adhesive 854 on the detachable portion 850; col. 17, lines 42-43) wherein a strip of the pressure sensitive adhesive layer of the detachable portion is free of adhesive deadener (Fig. 19A shows a strip of the pressure sensitive adhesive layer of the detachable portion is free of adhesive deadener);
wherein the detachable portion (ref. 850) includes a tab (ref. 859) having only adhesive deadener on the pressure sensitive adhesive layer (Col. 17, lines 53-54 states, “The adhesive on the undersurface of pull tabs 859 is preferably fully coated with adhesive deadener”).
Claim 11, Grosskopf teaches further comprising printed indicia on at least one of the first or second surfaces (Fig. 18 shows indicia 814, 853 on the first surface).  
Claim 12, Grosskopf teaches further comprising printed indicia on the first surface (Fig. 18 shows indicia 814, 853 on the first surface). 
Claim 15, Grosskopf teaches further comprising a release liner (ref. 802) on the pressure sensitive adhesive layer (co. 17, lines 25-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grosskopf et al. (US 6035568 A) in view of Gartner et al. (US 5284363 A).
Claim 13 (as best understood), Grosskopf fails to explicitly disclose that the printed indicia is on the second surface and not the first surface of the detachable portion. However, Gartner teaches a label (ref. 8) having a substrate (ref. 10, 20) having a first and a second surface, a fixable portion (ref. 20), a detachable portion (ref. 10), pressure sensitive adhesive (ref. 24, 25), an adhesive deadener (col. 5, lines 16-25), and a tab (ref. 38) on the detachable portion having only adhesive deadener (col. 5, lines 16-25), wherein printed indicia on the second surface only on the detachable portion (Col. 3, lines 64-67, states “…printed matter 18, which may be included on the outer side 15 of layer 10, the inner side 28 of layer 10 (FIG. 3), and/or the outer surface 33 of layer 20…”. This means that the printed indicia 18 can be on the second surface 28 and not the first surface 15 of the detachable portion 10).
Grosskopf and Gartner are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. labels having fixed and detachable portions. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grosskopf’s label (ref. 800) to incorporate the teachings of Gartner to make the detachable portion (Grosskopf, ref. 850) have indicia on the second surface and not the first surface as taught by Gartner (Gartner, col. 3, lines 64-67). The motivation would have been because printing indicia on the second surface of the detachable portion allows for sensitive and/or important information to be hidden and shown only to the customer who bought the item containing the label.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grosskopf et al. (US 6035568 A) in view of Jensen et al. (US 7438224 B1).
Claim 14, Grosskopf fails to explicitly disclose that the tab (ref. 859) is wedge-shaped. However, Jensen teaches a transaction card with a plant identifier stake (ref. 10) having a substrate (ref. 12) with a first surface (ref. 20), an opposed second surface (ref. 22), with indicia (ref. 40, 42, 44, 46) on the at least first and second surfaces, a detachable portion (ref. 26), wherein the detachable portion includes a tab (ref. 28), and wherein the tab is wedge-shaped (Fig. 1-3 show tab 28 is wedge-shaped).
Grosskopf and Jensen are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. products having plant labels. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grosskopf’s label (ref. 800) to incorporate the teachings of Jensen to make the tab (Grosskopf, ref. 859) be wedge-shaped as taught by Jensen (Jensen, ref. 28). The motivation would have been because the wedge shape facilitates the placement of the detachable portion into a planting composition (Jensen, col. 3, lines 18-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conlon (US 4551373 A) teaches a label (ref. 10) having a first surface, a second surface, a fixable portion (ref. 12), a detachable portion (ref. 28), and adhesives (ref. 20, 26). However, Conlon does not disclose a tab or an adhesive deadener.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631